April 26, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    IN THE INTEREST OF J.O.A., A CHILD

NO. 14-14-00968-CV

                     ________________________________

       This cause, an appeal from the judgment in favor of appellee Alfred
Adegboyegun, the father of J.O.A., signed September 5, 2014, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant Ayo Sanusi-Alaka, the mother of J.O.A., to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.